Name: Council Decision (EU) 2018/1875 of 26 November 2018 establishing the position to be adopted on behalf of the European Union within the Committee of Technical Experts of the Intergovernmental Organisation for International Carriage by Rail (OTIF) as regards certain amendments to the Uniform Technical Prescriptions Ã¢  General Provisions Ã¢  Subsystems (UTP GEN-B) and the Uniform Technical Prescriptions Ã¢  Telematics applications for freight services (UTP TAF)
 Type: Decision
 Subject Matter: technology and technical regulations;  organisation of transport;  international affairs;  land transport;  transport policy
 Date Published: 2018-11-30

 30.11.2018 EN Official Journal of the European Union L 306/50 COUNCIL DECISION (EU) 2018/1875 of 26 November 2018 establishing the position to be adopted on behalf of the European Union within the Committee of Technical Experts of the Intergovernmental Organisation for International Carriage by Rail (OTIF) as regards certain amendments to the Uniform Technical Prescriptions  General Provisions  Subsystems (UTP GEN-B) and the Uniform Technical Prescriptions  Telematics applications for freight services (UTP TAF) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union acceded to the Convention concerning International Carriage by Rail of 9 May 1980, as amended by the Vilnius Protocol of 3 June 1999 (the COTIF Convention), by means of Council Decision 2013/103/EU (1). (2) All Member States, with the exception of Cyprus and Malta, are contracting parties to and apply the COTIF Convention. (3) Pursuant to Article 8 of the COTIF Convention, the Committee of Technical Experts (CTE) of the Intergovernmental Organisation for International Carriage by Rail was set up. In accordance with point (b) of Article 20(1) of the COTIF Convention and Articles 6 and 8a of Appendix F (APTU) thereof, the CTE is competent to take decisions on the adoption of Uniform Technical Prescriptions (UTPs) or of a provision amending a UTP based on Appendix F (APTU) and Appendix G (ATMF) to the COTIF Convention. (4) Following its 11th session that took place on 12 and 13 June 2018, the CTE decided to adopt, through written procedure, amendments to points 2.1, 2.2 and 2.3 of UTP GEN-B to include level crossings and other engineering structures such as bridges as part of the infrastructure subsystems definition, as set out in the attachment to this Decision. (5) The objective of those amendments is to align the definition of subsystems in UTP GEN-B to the Union's definition of subsystems set out in Annex II to Directive (EU) 2016/797 of the European Parliament and of the Council (2) by introducing level crossings and other engineering structures such as bridges as part of the infrastructure subsystems definition. (6) The proposed amendments are in line with the law and the strategic objectives of the Union as they contribute to the alignment of OTIF legislation with the relevant Union law, and should therefore be supported by the Union. (7) It is appropriate to establish the position to be adopted on the Union's behalf in the CTE as the amendments to points 2.1, 2.2 and 2.3 of UTP GEN-B based on Appendix F (APTU) of the COTIF Convention will be binding on the Union. Furthermore, it is appropriate to support all alignment of UTP TAF with the technical specifications for interoperability in the Union (TAF TSI), HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on the Union's behalf within the Committee of Technical Experts of the Convention concerning International Carriage by Rail of 9 May 1980 as regards the amendments to points 2.1, 2.2 and 2.3 of the Uniform Technical Prescriptions  General provisions  Subsystems (UTP GEN-B) and to the Uniform Technical Prescriptions  Telematics applications for freight services (UTP TAF) is set out in the attachment to this Decision. Article 2 The decisions of the CTE, once adopted, shall be published in the Official Journal of the European Union, indicating the date of their entry into force. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 26 November 2018. For the Council The President J. BOGNER-STRAUSS (1) Council Decision 2013/103/EU of 16 June 2011 on the signing and conclusion of the Agreement between the European Union and the Intergovernmental Organisation for International Carriage by Rail on the Accession of the European Union to the Convention concerning International Carriage by Rail (COTIF) of 9 May 1980, as amended by the Vilnius Protocol of 3 June 1999 (OJ L 51, 23.2.2013, p. 1). (2) Directive (EU) 2016/797 of the European Parliament and of the Council of 11 May 2016 on the interoperability of the rail system within the European Union (OJ L 138, 26.5.2016, p. 44). ATTACHMENT Proposed amendments for adoption in written procedure by the Committee of Technical Experts of OTIF 1. To vote positively on the CTE proposed amendments to points 2.1, 2.2 and 2.3 of the Uniform Technical Prescriptions UTP GEN B as found in the CTE Working Document TECH-18010-CTE11-5 and outlined below: 2.1. Infrastructure COTIF includes infrastructure only to the extent related to interfaces with the vehicles. Therefore, the infrastructure subsystem only includes the track and points. 2.2. Energy COTIF includes the energy system only to the extent related to interfaces with the vehicles. Therefore, the energy subsystem only includes the overhead lines (catenary) and the quality of the power supplied. 2.3. Trackside control-command and signalling COTIF includes the trackside control-command and signalling this only to the extent related to the interfaces with the vehicles. 2. To vote positively on the CTE proposed amendments to UTP TAF, which involves the updating of the List of Technical Documents in UTP TAF with the corresponding new revived List in (Appendix I) of the TAF TSI.